 1

 2

 3

 4

 5

 6

 7

 8                                     UNITED STATES DISTRICT COURT
 9                          FOR THE EASTERN DISTRICT OF CALIFORNIA
10

11    CAROLOS A. RAMIREZ,                                 No. 2:20-cv-0624 JAM CKD P
12                        Plaintiff,
13            v.                                          ORDER
14    ELENA D’AUGUSTINO, et al.,
15                        Defendants.
16

17           Plaintiff, a state prisoner proceeding pro se, has filed this civil rights action seeking relief

18   under 42 U.S.C. § 1983. The matter was referred to a United States Magistrate Judge pursuant to

19   28 U.S.C. § 636(b)(1)(B) and Local Rule 302.

20           On May 25, 2021, the magistrate judge filed findings and recommendations herein which

21   were served on all plaintiff and which contained notice that any objections to the findings and

22   recommendations were to be filed within fourteen days. Plaintiff has not filed objections to the

23   findings and recommendations.

24           Although it appears from the file that plaintiff’s copy of the findings and

25   recommendations was returned, plaintiff was properly served. It is the plaintiff’s responsibility to

26   keep the court apprised of his current address at all times. Pursuant to Local Rule 182(f), service

27   of documents at the record address of the party is fully effective.

28   /////
                                                          1
 1          The court presumes that any findings of fact are correct. See Orand v. United States, 602
 2   F.2d 207, 208 (9th Cir. 1979). The magistrate judge’s conclusions of law are reviewed de novo.
 3   See Britt v. Simi Valley Unified School Dist., 708 F.2d 452, 454 (9th Cir. 1983). Having
 4   reviewed the file, the court finds the findings and recommendations to be supported by the record
 5   and by the magistrate judge’s analysis.
 6          Accordingly, IT IS HEREBY ORDERED that:
 7          1. The findings and recommendations filed May 25, 2021, are adopted in full; and
 8          2. Plaintiff’s fifth amended complaint is dismissed for failure to state a claim upon which
 9   relief can be granted; and
10          3. This case is closed.
11

12
     DATED: June 28, 2021                           /s/ John A. Mendez
13
                                                    THE HONORABLE JOHN A. MENDEZ
14                                                  UNITED STATES DISTRICT COURT JUDGE
15

16

17

18

19

20

21

22

23

24

25

26

27

28
                                                      2
